FOSTER, Circuit Judge
(dissenting).
There may be some doubt as to what is the due date of the poliey in suit, but the insured was certainly entitled to 31 days’ insurance without paying anything for it except interest. A promissory note carrying days of grace would not be due until the last day of grace, and therefore the due date might be construed as being the last of the 31 days of grace granted by the poliey. But passing that, the policy was denominated, “Yearly, Renewable, Term.” The extension agreement provides for fees equal to ■certain percentages of the premiums on other forms of policies, but as to term policies the ■provision is this: “If the poliey be a term poliey the extension fee shall be the proportionate part of the premium corresponding to the period of extension given.” Whatever may be said as to other forms of policies, a reasonable interpretation of the extension agreement is that the contract was amended to allow the payment of a premium for two months at a time. If this interpretation is adopted, the extension did not alter the provision as to 31 days’ grace whieh began to run at the end of the second extension. Un■der the construction of the majority of the ■court, the insured is deprived of his days of grace stipulated by the contract. I therefore respectfully dissent.